DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 22 in the reply filed on 10/5/2021 is acknowledged.
Applicant’s election without traverse of: 
(i-a) bendustamine HCl;
(i-b) hydroxyl propyl β-cyclodextrin;
(i-c) PEG 400; 
(i-d) a mixture of monothioglycerol and tocopherol;
(i-e) water;
(i-f) sodium hydroxide; and 
(i-g) solubilizer not present, 
in the reply filed on 10/5/2021 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference).
Sundaram teaches bendamustine HCl containing formulations, for instance (2:20-25): 

    PNG
    media_image1.png
    202
    690
    media_image1.png
    Greyscale

This formulation contains 0.11-1.25 Applicant elected Bendamustine HCl (claims 2-4), 4.5-50.0 % Applicant elected PEG400 (a non-aqueous solvent; claims 1, 5-7), and 0.02-0.25% Applicant elected monthioglycerol (an antioxidant; 3:49-50; claim 12).
Regarding Applicant elected water, claims 9-10, Sundaram teaches diluents such as water for injection are also contemplated, as well as normal saline (primarily water), and dextrose saline (a water based solution (4:52-55); the diluents are present in administered composition (see 3:17-30).  It is noted that the above amounts do not sum to 100%, and thus, the balance is construed as water (or an aqueous based diluent); i.e., water is construed as present in an amount in excess of 2%.
Regarding Applicant elected sodium hydroxide (claims 14-16), this is taught as a preferred pH adjuster (4:60-65).
It is noted the antioxidant is taught to be present in a formulation stabilizing amount (3:50-53); i.e., the Sundaram formulations are “stable”.
Thus, components a, c, & d of claim 1, bendustamine HCl of claims 2, 3 & 4, PEG 400 of claims 7-8, water of claims 9-10 and sodium hydroxide of claims 14-16 are taught by Sundaram.  Sundaram does not teach the cyclodextrin, b of claim 1, nor Applicant elected hydroxyl propyl β-cyclodextrin, required by dependent claims 5-6.
Popek teaches bendamustine is used in the treatment of leukemia and certain lymphomas; however, this compound has limited chemical stability in plasma; there is a need for formulations which will exhibit increased stability (1:27-33). Compositions comprise bendustamine, and a charged cyclopolysaccharide (1:59-61). Cyclodextrins are preferred cyclopolysaccharides which may be employed (2:22-23). The compositions of this invention demonstrate enhanced stability in aqueous solution and when introduced into plasma (5:1-3).  Example 5 describes 6 mg of bendamustine HCl dissolved in 1 mL of 20% w/w solution of Applicant elected 2-hydroxypropyl-β-cyclodextrin (HPBCD) mixed with a 50% solution of dextran 40 (HPBCD and dextran are both construed to contain water).  The concentrations would correspond to 3 mg/mL (0.3%) bendamustine HCl and 10% HPBCD.  Popek establishes stabilizing effect of bendamustine in the presence of excess HPBCD, which would have been obvious to add to the Sundaram formulations, based on a reasonable expectation of enhancing bendamustine stability of Sundaram formulations.
Thus, it would have been obvious to one of ordinary skill in the art to add, say, 10% (within the range of claim 15, b) of HPBCD to the above Sundaram formulation, giving compositions of the instant claims.  The motivation would have been to further stabilize bendamustine in the formulation.
Popek establishes stabilizing effect of bendamustine in the presence of excess HPBCD; thus, the obvious formulation of Sundaram, with additional HPBCD would have reasonably been expected to be even more stable than the Sundaram formulations, without a CD.
Regarding claim 11 the above Sundaram formulation contains up to 50% PEG400.  However, it is noted that higher amounts of PEG400 are also taught by Sundaram, see 7:10-16, containing 101% m/v PEG400.  Thus, amounts encompassing the water range of claim 11 are obvious from Sundaram, by adjusting relative amounts of PEG400 and water, giving the claimed water range, as a result of routine optimization, and as obvious within the ranges taught.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the wherein clause of claim 1, between Sundaram and Popek, all of the required claim 1 elements are taught, rendering claim 1 obvious.  The solubility criteria of the wherein clause is characteristic of the same components required (and elected) by the claim.  
See MPEP 2112: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)
See MPEP 2112 (V) Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant; "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  This burden is shifted to Applicant.

Claim Rejections - 35 USC § 103
Claim(s) 13 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference) as applied to claims 1-12, 14-16 above, and further in view of Chandrashekhar et al. (WO 2016/005995 A2; 2016; IDS reference).
The teachings of Sundaram and Popek are set forth above, with reasons, inter alia, claims 1 & 12 are obvious.  Sundaram does not teach the combination of antioxidants, that includes tocopherol, required by claims 13 & 22.
Regarding claims 13 & 22, while monothioglycerol is taught, the references do not teach the elected combination of monothioglycerol and tocopherol (as antioxidants).
Regarding the addition of tocopherol, to give the elected mixture of monothioglycerol and tocopherol, Chandrashekhar describes alternative antioxidants suitable for formulation with bendamustine; these include Applicant elected monothioglycerol and tocopherol (Vitamin E) (p. 7, last paragraph).  Thus, based on this teaching, it would have been obvious to add tocopherol, an additional anti-oxidant, as a supplemental antioxidant to the obvious formulation based on Sundaram, in addition to adding HPBCD, giving the elected formulation of the claims.  The motivation to add tocopherol to a formulation containing monothioglycerol would have been the obvious addition of an alternate antioxidant, art recognized as suitable for bendamustine formulations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 13, 39 of copending Application No. 16/879,207 (reference application), in view of Sundaram et al. (US 9,000,021 B2; 2015; IDS reference).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims require same components as instant claims 1-4 & 10; the instant elected cyclodextrin is also named in both claim sets rendering selection of this compound obvious; Instant elected PEG 400 is named in both claim sets, rendering selection of this solvent as obvious.  Instant claim 1 requires a wherein clause with respect to solubility criteria, which would be characteristic of the same components in both claim sets, obvious from being named.  Specific instant elected components are recited in the instant and copending claims, except Applicant elected sodium hydroxide. The teachings of Sundaram, including the presence of sodium hydroxide, are set forth above, rendering obvious the addition of each of the components named.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611